COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte Kennedy Fitzgerald Johnson

Appellate case numbers: 01-21-00265-CR & 01-21-00266-CR

Trial court case number: 1715831 & 1723488

Trial court:               208th District Court of Harris County

       This is an appeal from the trial court’s denial of the defendant’s petitions for writ of habeas
corpus filed in both trial court causes. The Court set these cases for submission on the record on
August 10, 2021.
       The Court has determined that it desires briefing in these appeals. See TEX. R. APP. P.
31.1(b). Accordingly, the Court withdraws these cases from submission and orders the parties
to prepare and file briefs.
       Appellant’s brief is due 20 days from the date of this order. The State’s brief is due
within 20 days of the date appellant’s files his brief.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___August 3, 2021_____